                                                                                      FILED
                                                                             2021 Apr-12 PM 05:05
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF ALABAMA
                           (MIDDLE DIVISION)

CAROL GUY, as representative of the          )
ESTATE of STEVEN MULLINS,                    )
                                             )
        Plaintiff,                           )
                                             )
v.                                           ) Case No.: 4:21-cv-00264-SGC
                                             )
JEFFERSON DUNN, et al.                       )         OPPOSED
                                             )
        Defendants.                          )

__________________________________________________________________

   MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
PLAINTIFF’S COMPLAINT OR, IN THE ALTERNATIVE, MOTION FOR
                   MORE DEFINITE STATEMENT
__________________________________________________________________

 Robert F. Northcutt                      CAPELL & HOWARD, P.C.
 C. Richard Hill                          150 South Perry Street
 James N. Walter, Jr.                     Montgomery, AL 36104
 W. Jackson Britton                       Phone: (334) 241-8000
                                          Fax: (334) 323-8888
                                          bob.northcutt@chlaw.com
                                          rick.hill@chlaw.com
                                          jimmy.walter@chlaw.com
                                          jackson.britton@chlaw.com



      Attorneys for Defendants Gwendolyn Givens, Anthony Brooks, Gary Malone,
     Kevin White, Carla Graham, Angelia Gordy, William Ragsdale, Antoine Price,
             Neketris Estelle, Tanya Ary, Cynthia Caver and LaTonya Scott
                                          TABLE OF CONTENTS

TABLE OF CONTENTS ........................................................................................ i
INTRODUCTION....................................................................................................1
ARGUMENT ............................................................................................................2
   I.  PLAINTIFF’S COMPLAINT IS A SHOTGUN PLEADING THAT
   FAILS TO COMPLY WITH RULES 8(a)(2) AND 10(b). ---------------------- 2
   II. PLAINTIFF’S COMPLAINT IS DUE TO BE DISMISSED
   PURSUANT TO RULE 12(b)(6). ---------------------------------------------------- 5
      A. All Of Plaintiff’s Fourteenth Amendment Claims Are Due To Be
      Dismissed. ...........................................................................................................5
      B.      Qualified Immunity Bars Plaintiff’s Claims Against Defendants. ......5
      C. Defendants Cannot Be Held Vicariously Liable Or Liable As
      Supervisors.........................................................................................................8
      D. Plaintiff’s Failure To Protect Claim And State-Created Danger
      Claim Are Due To Be Dismissed....................................................................11
      E.      Plaintiff’s Medical Care Claim Is Due To Be Dismissed. ...................12
      F.      Plaintiff’s Retaliation Claim Is Due To Be Dismissed. .......................12
      G.      Plaintiff’s Conspiracy Claim Is Due To Be Dismissed. ......................13
      H.      Plaintiff’s Failure To Intervene Claim Is Due To Be Dismissed. ......13
      I.      Plaintiff’s Wrongful Death Claim Is Due To Be Dismissed. ..............14
CONCLUSION.......................................................................................................15
CERTIFICATE OF SERVICE ............................................................................17




                                                             i
  MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
PLAINTIFF’S COMPLAINT OR, IN THE ALTERNATIVE, MOTION FOR
               MORE DEFINITE STATEMENT

      Defendants Gwendolyn Givens (“Givens”), Anthony Brooks (“Brooks”),

Gary Malone (“Malone”), Kevin White (“White”), Carla Graham (“Graham”),

Angelina Gordy (“Gordy”), William Ragsdale (“Ragsdale”), Antoine Price

(“Price”), Neketris Estelle (“Estelle”), Tanya Ary (“Ary”), Cynthia Caver (“Caver”)

and LaTonya Scott (“Scott”) (collectively “Defendants”) submit this Memorandum

of Law in Support of their Motion to Dismiss Plaintiff’s Complaint or, in the

Alternative, Motion for More Definite Statement.

                                INTRODUCTION

      This action arises from alleged altercations between Plaintiff’s son, Steven

Mullins (“Mullins”) and his cellmate at St. Clair Correctional Facility (“St. Clair”)

in which Mullins was stabbed and killed. (Doc. 1 at ¶¶ 6-8, 75-76). Plaintiff’s 50-

page Complaint (Doc. 1) is a classic example of a shotgun pleading that violates

Federal Rules of Civil Procedure 8(a)(2) and 10(b). As shown in Section I herein,

Plaintiff’s Complaint names 20 defendants and contains well over 200 paragraphs

of factual allegations, and each count of the Complaint incorporates by reference

every preceding paragraph. (Doc. 1 at ¶¶ 42-273, 275, 281, 289, 296, 302, 307, 311).

In addition, all seven counts assert multiple claims against all 20 defendants without

specifying which of the defendants are responsible for which acts or omissions

                                          1
giving rise to that particular count. Plaintiff’s Complaint should be dismissed or

Plaintiff should be required to replead her claims in compliance with Rules 8(a)(2)

and 10(b). Further, Plaintiff’s Complaint should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6) for the additional reasons detailed in Section II

herein, including that Plaintiff’s Complaint fails to state cognizable claims and

Defendants are entitled to qualified immunity and state agent immunity.

                                    ARGUMENT

   I.      PLAINTIFF’S COMPLAINT IS A SHOTGUN PLEADING THAT
           FAILS TO COMPLY WITH RULES 8(a)(2) AND 10(b).

        Plaintiff’s Complaint is a shotgun pleading that fails to comply with federal

pleading standards. As the Eleventh Circuit recently stated in Barmapov v. Amuial,

986 F.3d 1321, 1324 (11th Cir. 2021):

              A shotgun pleading…violates either Federal Rule of Civil
              Procedure 8(a)(2) or Rule 10(b), or both. The self-evident
              purpose of these rules is to require the pleader to present
              his claims discretely and succinctly, so that his adversary
              can discern what he is claiming and frame a responsive
              pleading. These rules were also written for the benefit of
              the court, which must be able to determine which facts
              support which claims, whether the plaintiff has stated any
              claims upon which relief can be granted, and whether
              evidence introduced at trial is relevant.

        The Eleventh Circuit has “identified four rough types or categories of shotgun

pleadings.” Id. (internal citation omitted). The first category of shotgun pleading:

              is a complaint containing multiple counts where each
              count adopts the allegations of all preceding counts,

                                           2
               causing each successive count to carry all that came before
               and the last count to be a combination of the entire
               complaint.

Id. at 1324-1325. Also, pertinent here is the fourth category:

               And the final type of shotgun pleading is a complaint that
               assert[s] multiple claims against multiple defendants
               without specifying which of the defendants are responsible
               for which acts or omissions, or which of the defendants the
               claim is brought against.

Id. at 1325. This Court and the Eleventh Circuit have repeatedly and vehemently

condemned shotgun pleadings. Est. of Bass v. Regions Bank, 947 F.3d 1352, 1356

n.3 (11th Cir. 2020). Within the past month, Judge Annemarie Carney Axon granted

a Motion to Strike a similar shotgun complaint filed by the same Plaintiff’s counsel

in Lakeisha Ezell v. Jefferson Dunn, et al., Case No. 4:20-cv-02058-ACA (Feb. 25,

2021).1 A copy of that Order is attached as Exhibit A. The Complaint in this case

contains the same shotgun pleading deficiencies.

       Plaintiff’s Complaint is a textbook example of the first category of shotgun

pleadings because it contains multiple counts that adopts the allegations of all

preceding counts. The Complaint consists of over 40 pages and over 200 paragraphs

of factual allegations before alleging seven conclusory claims in its final five pages.

None of the seven counts setting forth those claims contain factual allegations;


1
   Counsel for Defendants filed a Motion for More Definite Statement in the instant case, rather
than a Motion to Strike as filed in the Ezell case, in accordance with Judge Tjoflat’s recent guidance
in Barmapov, 986 F.3d at 1329-1330 (Tjoflat, J. concurring).

                                                  3
instead each count begins “Plaintiff incorporates each paragraph of this Complaint

as if fully restated here.” (Doc. 1 at ¶¶ 275, 281, 289, 296, 302, 307, 311). Plaintiff’s

Complaint provides no indication which of the hundreds of fact allegations pertain

to which count. Plaintiff’s Complaint should be dismissed for that reason. See Rice

v. Seterus, Inc., 2018 WL 4052180 (N.D. Ala. Aug. 24, 2018).

      Plaintiff’s Complaint is also the fourth type of impermissible shotgun

pleading that asserts “multiple claims against multiple defendants without specifying

which of the defendants are responsible for which acts or omissions, or which of the

defendants the claim is brought against.” Weiland v. Palm Beach Cnty. Sheriff’s

Off., 792 F.3d 1313, 1323 (11th Cir. 2015). Plaintiff’s Complaint repeatedly refers

to large groups of defendants as either Defendants, Defendant Facility Supervisors

or Defendant Administrative Supervisors with each designation consisting of

multiple defendants. There are 20 defendants in this case, and it is impossible for

them all to be responsible for each of the seven claims alleged. And, even if it were

possible, specific defendants are unable to discern which of the hundreds of factual

allegations are asserted against him or her.         Plaintiff’s Complaint should be

dismissed, or Plaintiff should be required to replead all of the claims in this action if

she wishes to proceed. Cincinnati Ins. Co. v. Samsung SDI Co. Ltd., 2018 WL 392

8995 at *3 (N.D. Ala. Aug. 16, 2018).




                                           4
    II.      PLAINTIFF’S COMPLAINT IS DUE TO BE DISMISSED
             PURSUANT TO RULE 12(b)(6).2

          A. All Of Plaintiff’s Fourteenth Amendment Claims Are Due To Be
             Dismissed.

          In Counts II and III of the Complaint (Doc. 1 ¶¶ 281-301), Plaintiff includes

claims for violations of constitutional rights pursuant to the Fourteenth Amendment.

These claims are due to be dismissed as the Fourteenth Amendment has no

application to Plaintiff. Rather, only the Eighth Amendment applies to claims

regarding conditions of confinement for those convicted of crimes and housed in

prisons. Farmer v. Brennan, 511 U.S. 825, 832 (1994).

          B. Qualified Immunity Bars Plaintiff’s Claims Against Defendants.

          Plaintiff sues the Defendants in their individual capacities. (Doc. 1 ¶ 14). A

public official seeking the protection of qualified immunity “must first prove that he

was acting within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)

(cleaned up). A government employee acts within his discretionary authority when

he is “(a) performing a legitimate job-related function (that is, pursuing a job-related

goal), (b) through means that were within his power to utilize.” Holloman v.




2
 In addition to the arguments set forth below, Defendants adopt and incorporate herein all grounds
and arguments for dismissal of the Complaint asserted by other defendants.

                                                5
Harland, 370 F.3d 1252, 1265 (11th Cir. 2004). Here, Plaintiff’s Complaint alleges

duties of the Defendants as DOC employees. (Doc. 1 ¶¶ 26-32, 37-39, 41).

      Once discretionary authority is established, a court is “obliged to grant

qualified immunity to a law enforcement officer unless the plaintiff can demonstrate:

first, that the facts when viewed in a light most favorable to the plaintiff establish a

constitutional violation; and, second, that illegality of the officer’s actions was

clearly established at the time of the incident.” Oliver v. Fiorino, 586 F.3d 898, 905

(11th Cir. 2009). Thus, to survive a motion to dismiss, Plaintiff must present a

plausible claim that a constitutional violation occurred and that these Defendants’

conduct clearly violated established law. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Plaintiff’s Complaint fails to present a plausible claim that a constitutional

violation occurred or that these Defendants’ conduct clearly violated established

law. Plaintiff alleges that a prior class-action lawsuit, a DOJ investigation and an

Equal Justice Initiative report put these Defendants on notice that their conduct

clearly violated established law. (Doc. 1 ¶¶ 148-157). However, even assuming that

the Plaintiff had alleged facts which could support a violation of constitutional

rights, the alleged lawsuit, investigation, and report are not binding precedent that




                                           6
would have put these Defendants on notice that their conduct clearly violated

established law.3

       Here, Plaintiff has alleged no clearly established law or existing precedent that

would have provided these Defendants with “fair warning” that his or her conduct

as correctional officers at Donaldson or St. Clair deprived Mullins of a constitutional

right. “While multiple cases in this Circuit have put prison officials on notice that

they have a duty to protect inmates from violence at the hands of other inmates, each

of those cases has required that the prison officials in question have more than a

generalized idea that the plaintiff could be subjected to violence.” Marbury v. Estes,

2017 WL 2060346, at *8 (N.D. Ala. May 1, 2017). The Eleventh Circuit held at the

approximate time of the inmate-on-inmate attack at issue here that “the evidence [the

plaintiff] has presented regarding a general risk of inmate-on-inmate violence [at St.

Clair] does not rise to the level necessary to show deliberate indifference to a

substantial risk of serious harm required by our caselaw.” Marbury v. Warden, 936

F.3d 1227, 1235 (11th Cir. 2019).

       The plaintiff in Marbury was attacked by a fellow prisoner at St. Clair after

making multiple requests to be transferred to a different dormitory or put in

3
  “To be clearly established, a right must be sufficiently clear that every reasonable official would
[have understood] that what he is doing violates that right.” Reichle v. Howards, 566 U.S. 658,
664 (2012). The Court should look “only to binding precedent—cases from the United States
Supreme Court, the Eleventh Circuit, and the highest court of the state under which the claim
arose—to determine whether the right in question was clearly established at the time of the
violation.” Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (citation omitted).

                                                 7
protective lock-up. He sent letters to the warden and made several in-person transfer

requests to a prison officer before being stabbed and assaulted by another inmate.

Based on those facts—which provide far more notice of a risk of harm to the inmate

than Mullins’ alleged statements concerning threats and abuse from his cellmate

(Doc. 1 ¶¶ 64, 65, 67-72)—the Eleventh Circuit affirmed the district court’s order

granting the St. Clair’s warden’s and officer’s motions for summary judgment based

on qualified immunity. Id. at 1232-38.4

       Accordingly, Plaintiff cannot present a plausible claim that a constitutional

violation occurred and that these Defendants’ conduct clearly violated established

law when both this Court and the Eleventh Circuit held otherwise with respect to an

inmate-on-inmate assault at St. Clair based upon facts that were similar to those

alleged in Plaintiff’s Complaint here.

       C.      Defendants Cannot Be Held Vicariously Liable Or Liable As
               Supervisors.

       Defendants Givens, Brooks, Malone, White, Graham, Gordy, Ragsdale,

Estelle, Price and Scott are alleged to be liable based on the activities of subordinate

employees. These Defendants cannot be held vicariously liable for the alleged

wrongdoing of a subordinate employee because Plaintiff brings his claims pursuant


4
  In the year prior to the incidents at issue in the present case, Magistrate Judge England’s Report
and Recommendation in the Marbury case recommended that the motion for summary judgment
be granted, and Judge Kallon entered a Memorandum Opinion adopting and accepting that
recommendation. See Marbury v. Estes, 2017 WL 2021071 (N.D. Ala. May 12, 2017).

                                                 8
to 42 U.S.C. § 1983. Supervising officials cannot be held liable for the

unconstitutional acts of subordinates under a theory of respondeat superior or

vicarious liability. Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999). Instead,

the Eleventh Circuit previously stated that a plaintiff may only pursue supervisor

liability when he personally participates in the alleged violation or there is a causal

connection between the defendant’s alleged action and the alleged deprivation. Id.

Here, Plaintiff’s Complaint falls well below the pleading standard imposed by Rule

12 and Hartley. For example, Plaintiff merely alleges that these supervisory

Defendants are somehow responsible for Plaintiff’s alleged constitutional violations

but does not allege any specific conduct these Defendants participated in that

resulted in the alleged constitutional violation.

      Plaintiff’s Complaint also fails to allege sufficient facts to support the claim

for Eighth Amendment supervisor liability. In order to succeed on his claims against

these Defendants, Plaintiff must prove the Defendants acted “with deliberate

indifference, [and] exposed [the Plaintiff] to a sufficiently substantial ‘risk of serious

damage to his future health.’” Farmer, 511 U.S. at 843. The standard for deliberate

indifference is akin to criminal negligence such that a plaintiff must prove all of the

following: (1) the defendant knew of and disregarded “an excessive risk to inmate

health or safety;” (2) the defendant was “aware of facts from which the inference

could be drawn that a substantial risk of serious harm exist[ed;]” and (3) the


                                            9
defendant “must also draw that inference.” Id. at 837. Further, the condition must be

“extreme” such that there is a “strong likelihood of injury, rather than a mere

possibility, before an official’s failure to act can constitute deliberate indifference.”

Est. of Owens v. GEO Grp., Inc., 660 F. App’x 763, 767 (11th Cir. 2016). Therefore,

Plaintiff must show significantly more than mere civil recklessness or negligence.

      In addition to establishing an Eighth Amendment duty to act, the Plaintiff

must prove a “necessary causal link” between the defendant’s conduct and harm to

the inmate. See Rodriguez, 508 F.3d at 622. To resolve whether the necessary causal

link is established, the court must individually analyze the prison official’s “duties,

discretion, and means.” Williams v. Bennett, 689 F.2d 1370, 1384 (11th Cir. 1982).

The alleged duty must be within the defendant’s “power, authority, or means.” Id.

      Finally, the Farmer Court identified the following three methods for a prison

official to avoid Eighth Amendment liability: (1) the prison official “did not know

of the underlying facts indicating a sufficiently substantial danger and that they were

unaware of that danger[;]” (2) the prison official “knew of the underlying facts but

believed (albeit unsoundly) that the risk to which the facts gave rise was insubstantial

or nonexistent[;]” or (3) if the prison official “responded reasonably to the risk, even

if the harm ultimately was not averted.” Farmer, 511 U.S. at 844-45. The standard

for deliberate indifference equates to criminal recklessness. Id. at 839-40. Nothing

in Plaintiff’s Complaint can be read to rise to the level of recklessness, obduracy or


                                           10
wantonness on the part of these Defendants. See Whitley v. Albers, 475 U.S. 312,

319 (1986).

      D.      Plaintiff’s Failure To Protect Claim And State-Created Danger
              Claim Are Due To Be Dismissed.

      Plaintiff’s allegations regarding the failure to protect claim in Count I (Doc. 1

¶¶ 275-280) and state-created danger claim in Count II (Id. ¶¶ 281-288) are lumped

together. Plaintiff generally alleges that certain Defendants disregarded Mullins’

reports that his cellmate was threatening and abusing him, and that defendants knew

or and consciously disregarded the risk that Mullins would be seriously harmed.

      As previously discussed, in Marbury, an inmate at St. Clair complained of an

assault by another inmate. 936 F.3d at 1231. Before the assault, the Marbury plaintiff

told the corrections staff that he had witnessed fifteen stabbings over a six-year

period and that there was a specific threat made against him. In addition, he had

lodged numerous requests for transfer and protective custody. Id. at 1233. The

Eleventh Circuit found that these allegations were insufficient to establish deliberate

indifference. The Court determined that the evidence did not indicate that the

inmates at St. Clair were “’exposed to something even approaching the constant

threat of violence.’” Id. at 1235 (quoting Harrison v. Culliver, 746 F.3d 1288, 1299-

1300 (11th Cir. 2014)). The Marbury plaintiff’s evidence of communications of

threats against him by other inmates was much more compelling and detailed than

Plaintiff’s allegations here that he advised some Defendants that his cellmate was

                                          11
threatening and abusing him. Therefore, the allegations of Plaintiff’s Complaint are

insufficient to state a failure to protect claim or state-created danger claim against

any Defendants.

      E.     Plaintiff’s Medical Care Claim Is Due To Be Dismissed.

      Plaintiff’s allegations in Count III of the Complaint (Doc. 1 ¶¶ 289-295) on

the issue of denial of medical care are quite simply non-existent. All defendants are

lumped together with no allegations of specific actions levied against any of them.

In fact, no allegations as to any specific Defendant’s deliberate indifference to

Andrews’s medical needs, or any Defendants’ authority to act with respect to such

medical needs, can be found in the Complaint. Where there is no alleged authority

to act, a plaintiff cannot maintain a deliberate indifference claim. See Welch v. City

of Hartselle, 423 F. Supp. 3d 1277, 1283-84 (N.D. Ala. 2019).

      F.     Plaintiff’s Retaliation Claim Is Due To Be Dismissed.

      Plaintiff alleges in Count IV that Defendants subjected Mullins to exposure to

his enemies to retaliate against him for reporting a sexual assault in violation of his

First, Eighth and Fourteenth Amendment rights. Plaintiff alleges emotional pain and

suffering as damages for this claim. (Doc. 1 ¶ 301). Yet, these damages alone do




                                          12
not support this claim.5 Al-Amin v. Smith, 637 F.3d 1192, 1195 (11th Cir. 2011).

Therefore, Plaintiff’s retaliation claim in Count IV must be dismissed

       G.      Plaintiff’s Conspiracy Claim Is Due To Be Dismissed.

       Plaintiff’s civil conspiracy claim alleged in Count V must be dismissed. To

maintain such a claim, Plaintiff must show an underlying constitutional violation

and the Defendants reached an agreement to violate his rights. Rowe v. City of Ft.

Lauderdale, 279 F.3d 1271, 1283 (11th Cir. 2002). As shown above, Plaintiff has

not pled a cognizable denial of constitutional rights by these Defendants; nor has

Plaintiff alleged that any agreement existed to violate those rights.6

       H.      Plaintiff’s Failure To Intervene Claim Is Due To Be Dismissed.

       Plaintiff alleges in Count VI that Defendants failed to intervene to prevent the

violation of Mullins’ constitutional rights. (Doc. 1 ¶¶ 307-310). To be liable under a

failure to intervene theory, a defendant official must have observed the violation and

be in a position to intervene at the time of the violation; therefore, the violation must

take place in the official’s presence. See Ensley v. Soper, 142 F.3d 1402, 1407 (11th

Cir. 1998). No such allegations exist in Plaintiff’s Complaint other than with respect




5
  The Prison Litigation Reform Act, 42 U.S.C. § 1997(e) provides: “No Federal civil action may
be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or
emotional injury suffered while in custody without a prior showing of physical injury.”
6
  Even if Plaintiff had properly alleged a claim for civil conspiracy, the claim would nonetheless
be barred by the intracorporate conspiracy doctrine. Grider v. City of Auburn, 618 F.3d 1240, 1261
(11th Cir. 2010).

                                               13
to Defendant Caver; therefore, Plaintiff’s failure to intervene claim in Count VI must

otherwise be dismissed.

       I.     Plaintiff’s Wrongful Death Claim Is Due To Be Dismissed.

       In Count VII of the Complaint, Plaintiff asserts state law claims for wrongful

death under § 6-5-410 of the Alabama Code. (Doc. 1 ¶¶ 311-316). These claims are

due to be dismissed because Plaintiff fails to plead specific facts to abrogate the

Defendants’ state-agent immunity.

       Under Alabama’s state-agent immunity doctrine, an employee of a state

agency is immune from personal civil liability when the claim against him arises

from a function entitling him to immunity. Ex parte Cranman, 792 So.2d 392, 405

(Ala. 2000).7 The allegations of the Complaint demonstrate that the Defendants were

performing a function entitling them to state-agent immunity. Plaintiff’s Complaint

alleges the Defendants were either supervising personnel, formulating plans or

policies, or exercising judgment in the management or administration of the

confinements of prisoners. (Doc. 1 ¶¶ 42-86); Ex parte Ala. Dept. of Corrs., 201 So.

3d 1170, 1180-81 (Ala. 2016). Accordingly, the burden shifts to Plaintiff to allege

facts showing that the Defendants acted “willfully, maliciously, fraudulently, in bad




7
  Defendants are likewise entitled to immunity from Plaintiff’s state law wrongful death claim
pursuant to Alabama Code § 6-5-338.

                                             14
faith or beyond his or her authority.” Ex parte Est. of Reynolds, 946 So. 2d 450, 452

(Ala. 2006).

      Plaintiff’s mere recitation of the applicable elements and standard fails to

demonstrate the Defendants’ conduct is outside the scope of state-agent immunity.

Ex parte Gilland, 274 So. 3d 976, 985 n.3 (Ala. 2018); see also Shook v. Dun, 2020

WL 1492841, at *7 (M.D. Ala. Mar. 25, 2020). Moreover, Plaintiff’s failure to plead

specific facts fails to demonstrate the Defendants’ conduct is outside the scope of

immunity. Ex parte Wilcox Cnty. Bd. of Educ., 279 So. 3d 1135, 1146 (Ala. 2018).

Plaintiff merely alleges the Defendants breached a duty which is not sufficient to

abrogate state-agent immunity. Giambrone v. Douglas, 874 So. 2d 1046, 1052 (Ala.

2003). Plaintiff’s bare recitation of the exception for State agent immunity does not

satisfy the requisite pleading requirements. See Ex parte Wilcox Cnty. Bd. of Educ.,

285 So. 3d 765, 779 (Ala. 2019).

                                   CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint should be dismissed pursuant

to Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, Plaintiff should be

required to replead her claims in compliance with Federal Rules of Civil Procedure

8(a)(2) and 10(b).




                                          15
     Respectfully submitted this the 12th day of April, 2021.

                                     /s/ James N. Walter, Jr.
                                     ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                     C. RICHARD HILL, JR. (ASB-0773-L72C)
                                     JAMES N. WALTER, JR. (ASB-2722-R68J)
                                     W. JACKSON BRITTON (ASB-8252-K46Y)

                                     Attorneys for Defendants Gwendolyn
                                     Givens, Anthony Brooks, Gary Malone,
                                     Kevin White, Carla Graham, Angelia Gordy,
                                     William Ragsdale, Antoine Price, Neketris
                                     Estelle, Tanya Ary, Cynthia Caver and
                                     LaTonya Scott

CAPELL & HOWARD, P.C.
150 S. Perry Street (36104)
PO Box 2069
Montgomery, AL 36102-2069
Phone (334) 241-8000
Email: bob.northcutt@chlaw.com
      rick.hill@chlaw.com
      jimmy.walter@chlaw.com
      jackson.britton@chlaw.com




                                       16
                          CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record (and by U.S. Mail to non-CM/ECF
participants) as indicated below:

Ruth M. Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
ruth@loevy.com
megan@loevy.com

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
anil@dagneylaw.com

William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com


                                               /s/ James N. Walter, Jr.
                                               Of Counsel




                                          17
